December 13, 2013 Dreyfus Cash Management Dreyfus Government Cash Management Funds - Dreyfus Government Cash Management - Dreyfus Government Prime Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Supplement to Prospectuses dated June 1, 2013 The following changes will take effect as of January 13, 2014 The following replaces the second and third sentences in "Fund Summary – Dreyfus Cash Management – Principal Investment Strategy": To pursue its goal, the fund normally invests in a diversified portfolio of high quality, short-term, dollar-denominated debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; municipal securities; domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest; and dollar-denominated foreign government obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its assets in domestic or dollar-denominated foreign bank obligations. The following replaces the second sentence in "Fund Summary – Dreyfus Government Cash Management – Principal Investment Strategy": To pursue its goal, the fund invests in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, including those with floating or variable rates of interest, and repurchase agreements (including tri-party repurchase agreements). The following replaces the second sentence in "Fund Summary – Dreyfus Government Prime Cash Management – Principal Investment Strategy": To pursue its goal, the fund invests in securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities, including those with floating or variable rates of interest. The following replaces the second sentence in "Fund Summary – Dreyfus Treasury & Agency Cash Management – Principal Investment Strategy" and, in the prospectuses for Premier,
